DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 2-3, 5-10, 12-17 and 19-21 are pending.
Claims 1, 4, 11, and 18 are cancelled.


Response to Arguments
Applicant's arguments filed June, 3, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 


Claims 2-7, 9-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst) in view of Cassel et al., US Patent Pub. US 20150363513 A1 (hereinafter Cassel), and in further view of Bourne et al., US Patent Num. US 5969973 A (hereinafter Bourne).

Claim 2
Eberst teaches a computer-implemented method (Eberst, Para [0008] - - A method for the automated programming and optimization of robotic work sequences.) comprising: simulating performance of a sequence of tasks of the multiple sequences of tasks, comprising: assigning each task of the candidate sequence of tasks to one or more of the robotic devices (Eberst, Para [0031] - - Assigning movement paths/”sequence of tasks” to a robotic device.), and simulating performance of each of the multiple candidate sequences of tasks that can be performed by the one or more robotic devices to build a product, comprising, for each of the multiple sequence of tasks (Eberst, Para [0031-32] - - Simulating the multiple movement paths/”candidate sequences of tasks” using the robot controller and process module to determine if a movement path would be viable for producing the product.), and determining, based on simulating the candidate sequence of tasks, whether the one or more robotic devices are capable of successfully building the product (Eberst, Para [0031-32] - - Simulating the movement paths/”sequence of tasks” using the robot controller and process module until feasible/successful movement paths/”sequence of tasks” that can be performed by the robot are determined that can be used to successfully build the product.); selecting a particular sequence of tasks, from among the multiple candidate sequences of tasks, that is determined, based on simulated performance of the particular sequence of tasks, to be capable of successfully building the product (Eberst, Para [0034-38] - - Determine if the transmitted movement paths/”selected candidate of a particular sequence of tasks” is completed, or if the remaining movement paths/”sequence of tasks” on the workpiece/product will not produce a workpiece/product that would satisfy the model during the actual process of producing a workpiece.); performing while the particular sequence of tasks remains incomplete and while simulation of a performance of remaining tasks of the sequence of tasks on the product as built indicates that the built product will satisfy the model, the particular sequence of tasks. (Eberst, Para [0034-38] - - Determine if the transmitted movement paths/”sequence of tasks” is completed, or if the remaining movement paths/”sequence of tasks” on the workpiece/product will not produce a workpiece/product that would satisfy the model during the actual process of producing a workpiece.)
But Eberst fails to specify receiving a set of specifications and a set of desired performance constraints for a product that is to be built; generating, based on the received set of specifications, a model that indicates how a physical structure of the product that is to be built is to be configured and how the product that is to be built will function once built; determining that, as indicated in the model, satisfies one or more desired performance constraints.
	However Cassel teaches receiving a set of specifications and a set of desired performance constraints for a product that is to be built (Cassel, Para [0040] - - Receiving performance objectives/specifications and performance constraints for a product to be built.); generating, based on the received set of specifications, a model that indicates how a physical structure of the product that is to be built is to be configured (Cassel, Para [0012], [0044] - - Determine a model that indicates how a design/”physical structure” of a product is configured based on performance objectives/specifications and performance constraints for a product to be built.) and how the product that is to be built will function once built (Cassel, Para [0023] - - Function of the product once built.); determining that, as indicated in the model, satisfies one or more desired performance constraints. (Cassel, Para [0040] - - Determine that the product described by the model meets desired performance constraints.)
Eberst and Cassel are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing process planning system, as taught by Eberst, and incorporating determining a product model that indicates the physical structure, function, and performance constraints, as taught by Cassel.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by determining a product model that indicates the physical structure, function, and performance constraints, as suggested by Cassel (Para [0005]).
But the combination of Eberst and Cassel fails to specify in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product.
However Bourne teaches in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product. (Bourne, Col 9, Lines 15-29; Col 15, Line 54 – Col 16 Line 36; Col 48, Lines 57-68 - - When the final model of the part/”product indicated in the model” satisfies tooling cost/”desired performance constraints” , the system generates multiple sequences of tasks that can be performed by a robot to build the product.)
Eberst, Cassel and Bourne are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.

One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that can be performed by a robot based on a final model of a part, as suggested by Bourne (Col 6, Lines 55-57).

Claim 3
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches the model comprises a three-dimensional (3d) representation of the product. (Bourne, Col 10, Lines 47-51 - - 3D workpiece model.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating the 3D workpiece model, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform a geometric collision test by using a 3D workpiece model, as suggested by Bourne (Col 10, Lines 47-51).

Claim 5

Cassel further teaches the received set of desired performance constraints specify one or more materials out of which the product is to be built. (Cassel, Para [0039], [0044] - - External design factor/constraint specifying a material the product will be made from.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating a design factor specifying the material the product will be made from, as taught by Cassel.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by specifying the material the product will be made from, as suggested by Cassel (Para [0005]).

Claim 6
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Cassel further teaches adjusting the model to satisfy the received set of desired performance constraints. (Cassel, Para [0039], [0044] - - Adjusting the model to meet a desired design objective/”performance constraint” of the product to support a certain weight.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating adjusting the model to meet a desired design objective, as taught by Cassel.  


Claim 7
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches a tree structure that indicates different permutations of the candidate sequences of tasks. (Bourne, Col 26, Line 50 – Col 27, Line 14 - - Sequence planner's state-space search algorithm. Pointers are set up from each successor node back to its parent node in a tree structure. When a goal/final node is found, the pointers are traced back to the start/root node to produce a solution path/”sequence of tasks” from multiple possible paths/”permutations of the sequence of tasks”.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and incorporating the tree structure scheme, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain quality of the produced parts throughout the process, and to avoid errors and collisions during execution of the process, as suggested by Bourne (Col 6, Lines 55-57).

Claim 9
Eberst teaches a non-transitory computer-readable medium storing software comprising instructions executable by one or more computers (Eberst, Para [0030] - - Executable commands/instructions in a program stored in a computer readable medium that are run by a process  which, upon such execution, cause the one or more computers to perform operations comprising: iteratively, until determining, based on simulating a particular sequence of tasks, that the one or more robotic devices are capable of successfully executing the particular sequence of tasks, simulating performance of a sequence of tasks of the multiple sequences of tasks, comprising: assigning each task of the candidate sequence of tasks to one or more of the robotic devices (Eberst, Para [0031] - - Assigning movement paths/”sequence of tasks” to a robotic device.), and simulating performance of each of the multiple candidate sequences of tasks that can be performed by the one or more robotic devices to build a product, comprising, for each of the multiple sequence of tasks (Eberst, Para [0031-32] - - Simulating the multiple movement paths/”candidate sequences of tasks” using the robot controller and process module to determine if a movement path would be viable for producing the product.), and determining, based on simulating the candidate sequence of tasks, whether the one or more robotic devices are capable of successfully building the product (Eberst, Para [0031-32] - - Simulating the movement paths/”sequence of tasks” using the robot controller and process module until feasible/successful movement paths/”sequence of tasks” that can be performed by the robot are determined that can be used to successfully build the product.); selecting a particular sequence of tasks, from among the multiple candidate sequences of tasks, that is determined, based on simulated performance of the particular sequence of tasks, to be capable of successfully building the product (Eberst, Para [0034-38] - - Determine if the transmitted movement paths/”selected candidate of a particular sequence of tasks” is completed, or if the remaining movement paths/”sequence of tasks” on the workpiece/product will not produce a workpiece/product that would satisfy the model during the actual process of producing a workpiece.); performing while the particular sequence of tasks remains incomplete and while simulation of a performance of remaining tasks of the sequence of tasks on the product as built indicates that the built product will satisfy the model, the particular sequence of tasks. (Eberst, Para [0034-38] - - Determine if the transmitted movement 
But Eberst fails to specify receiving a set of specifications and a set of desired performance constraints for a product that is to be built; generating, based on the received set of specifications, a model that indicates how a physical structure of the product that is to be built is to be configured and how the product that is to be built will function once built; determining that, as indicated in the model, satisfies one or more desired performance constraints.
	However Cassel teaches receiving a set of specifications and a set of desired performance constraints for a product that is to be built (Cassel, Para [0040] - - Receiving performance objectives/specifications and performance constraints for a product to be built.); generating, based on the received set of specifications, a model that indicates how a physical structure of the product that is to be built is to be configured (Cassel, Para [0012], [0044] - - Determine a model that indicates how a design/”physical structure” of a product is configured based on performance objectives/specifications and performance constraints for a product to be built.) and how the product that is to be built will function once built (Cassel, Para [0023] - - Function of the product once built.); determining that, as indicated in the model, satisfies one or more desired performance constraints. (Cassel, Para [0040] - - Determine that the product described by the model meets desired performance constraints.)
Eberst and Cassel are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing process planning system, as taught by Eberst, and incorporating determining a product model that indicates the physical structure, function, and performance constraints, as taught by Cassel.  

But the combination of Eberst and Cassel fails to specify in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product.
However Bourne teaches in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product. (Bourne, Col 9, Lines 15-29; Col 15, Line 54 – Col 16 Line 36; Col 48, Lines 57-68 - - When the final model of the part/”product indicated in the model” satisfies tooling cost/”desired performance constraints” , the system generates multiple sequences of tasks that can be performed by a robot to build the product.)
Eberst, Cassel and Bourne are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst and Cassel, and further incorporating generating multiple sequences of tasks that can be performed by a robot based on a final model of a part, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that can be performed by a robot based on a final model of a part, as suggested by Bourne (Col 6, Lines 55-57).


Claim 10
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches the model comprises a three-dimensional (3d) representation of the product. (Bourne, Col 10, Lines 47-51 - - 3D workpiece model.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating the 3D workpiece model, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform a geometric collision test by using a 3D workpiece model, as suggested by Bourne (Col 10, Lines 47-51).

Claim 12
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Cassel further teaches the received set of desired performance constraints specify one or more materials out of which the product is to be built. (Cassel, Para [0039], [0044] - - External design factor/constraint specifying a material the product will be made from.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as 
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by specifying the material the product will be made from, as suggested by Cassel (Para [0005]).

Claim 13
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Cassel further teaches adjusting the model to satisfy the received set of desired performance constraints. (Cassel, Para [0039], [0044] - - Adjusting the model to meet a desired design objective/”performance constraint” of the product to support a certain weight.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating adjusting the model to meet a desired design objective, as taught by Cassel.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by adjusting the model to meet a desired design objective, as suggested by Cassel (Para [0005]).

Claim 14
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
a tree structure that indicates different permutations of the candidate sequences of tasks. (Bourne, Col 26, Line 50 – Col 27, Line 14 - - Sequence planner's state-space search algorithm. Pointers are set up from each successor node back to its parent node in a tree structure. When a goal/final node is found, the pointers are traced back to the start/root node to produce a solution path/”sequence of tasks” from multiple possible paths/”permutations of the sequence of tasks”.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and incorporating the tree structure scheme, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain quality of the produced parts throughout the process, and to avoid errors and collisions during execution of the process, as suggested by Bourne (Col 6, Lines 55-57).

Claim 16
Eberst teaches a system comprising: one or more computers; and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to perform operations (Eberst, Para [0030] - - Executable commands/instructions in a program stored in a computer readable medium that are run by a process module/”computer”.) comprising: assigning each task of the candidate sequence of tasks to one or more of the robotic devices (Eberst, Para [0031] - - Assigning movement paths/”sequence of tasks” to a robotic device.), simulating performance of each of the multiple candidate sequences of tasks that can be performed by the one or more robotic devices to build a product, comprising, for each of the multiple sequence of tasks (Eberst, Para [0031-32] - - Simulating the multiple movement paths/”candidate sequences of tasks” using the robot controller and process module to determine if a , and determining, based on simulating the candidate sequence of tasks, whether the one or more robotic devices are capable of successfully building the product (Eberst, Para [0031-32] - - Simulating the movement paths/”sequence of tasks” using the robot controller and process module until feasible/successful movement paths/”sequence of tasks” that can be performed by the robot are determined that can be used to successfully build the product.); selecting a particular sequence of tasks, from among the multiple candidate sequences of tasks, that is determined, based on simulated performance of the particular sequence of tasks, to be capable of successfully building the product (Eberst, Para [0034-38] - - Determine if the transmitted movement paths/”selected candidate of a particular sequence of tasks” is completed, or if the remaining movement paths/”sequence of tasks” on the workpiece/product will not produce a workpiece/product that would satisfy the model during the actual process of producing a workpiece.); performing while the particular sequence of tasks remains incomplete and while simulation of a performance of remaining tasks of the sequence of tasks on the product as built indicates that the built product will satisfy the model, the particular sequence of tasks. (Eberst, Para [0034-38] - - Determine if the transmitted movement paths/”sequence of tasks” is completed, or if the remaining movement paths/”sequence of tasks” on the workpiece/product will not produce a workpiece/product that would satisfy the model during the actual process of producing a workpiece.)
But Eberst fails to specify determining a model that indicates how a physical structure of a product is to be configured and how the product will function once built; determining that the product indicated in the model satisfies one or more desired performance constraints.
	However Cassel teaches determining a model that indicates how a physical structure of a product is to be configured (Cassel, Para [0012], [0044] - - Determine a model that indicates how a design/”physical structure” of a product is configured.) and how the product will function once built (Cassel, Para [0023] - - Function of the product once built.); determining that the product indicated in the model satisfies one or more desired performance constraints. (Cassel, Para [0040] - - Determine that the product described by the model meets desired performance constraints.)
Eberst and Cassel are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above manufacturing process planning system, as taught by Eberst, and incorporating determining a product model that indicates the physical structure, function, and performance constraints, as taught by Cassel.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by determining a product model that indicates the physical structure, function, and performance constraints, as suggested by Cassel (Para [0005]).
But the combination of Eberst and Cassel fails to specify in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product.
However Bourne teaches in response to determining that the product indicated in the model satisfies one or more desired performance constraints, generating multiple sequence of tasks that each can be performed by one or more robotic devices to build the product. (Bourne, Col 9, Lines 15-29; Col 15, Line 54 – Col 16 Line 36; Col 48, Lines 57-68 - - When the final model of the part/”product indicated in the model” satisfies tooling cost/”desired performance constraints” , the system generates multiple sequences of tasks that can be performed by a robot to build the product.)
Eberst, Cassel and Bourne are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.

One of ordinary skill in the art would have been motivated to do this modification in order to learn from initial production runs in order to maximize efficiency by generating multiple sequences of tasks that can be performed by a robot based on a final model of a part, as suggested by Bourne (Col 6, Lines 55-57).

Claim 17
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches the model comprises a three-dimensional (3d) representation of the product. (Bourne, Col 10, Lines 47-51 - - 3D workpiece model.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating the 3D workpiece model, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to perform a geometric collision test by using a 3D workpiece model, as suggested by Bourne (Col 10, Lines 47-51).

Claim 19

Cassel further teaches the received set of desired performance constraints specify one or more materials out of which the product is to be built. (Cassel, Para [0039], [0044] - - External design factor/constraint specifying a material the product will be made from.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating a design factor specifying the material the product will be made from, as taught by Cassel.  
One of ordinary skill in the art would have been motivated to do this modification in order to generate information regarding the performance of a candidate design by specifying the material the product will be made from, as suggested by Cassel (Para [0005]).

Claim 20
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Cassel further teaches adjusting the model to satisfy the received set of desired performance constraints. (Cassel, Para [0039], [0044] - - Adjusting the model to meet a desired design objective/”performance constraint” of the product to support a certain weight.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and further incorporating adjusting the model to meet a desired design objective, as taught by Cassel.  


Claim 21
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
Bourne further teaches a tree structure that indicates different permutations of the candidate sequences of tasks. (Bourne, Col 26, Line 50 – Col 27, Line 14 - - Sequence planner's state-space search algorithm. Pointers are set up from each successor node back to its parent node in a tree structure. When a goal/final node is found, the pointers are traced back to the start/root node to produce a solution path/”sequence of tasks” from multiple possible paths/”permutations of the sequence of tasks”.) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel and Bourne, and incorporating the tree structure scheme, as taught by Bourne.  
One of ordinary skill in the art would have been motivated to do this modification in order to maintain quality of the produced parts throughout the process, and to avoid errors and collisions during execution of the process, as suggested by Bourne (Col 6, Lines 55-57).


Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eberst, US Patent Pub. US 20120215352 A1 (hereinafter Eberst) in view of Cassel et al., US Patent Pub. US 20150363513 A1 (hereinafter Cassel), and in further view of Bourne et al., US Patent Num. US 5969973 A (hereinafter Bourne) as applied to Claims 2-7, 9-14, and 16-21 above, and in further view of McGee et al., US Patent Pub. US 20120215351 A1 (hereinafter McGee).

Claim 8
The combination of Eberst, Cassel and Bourne teaches all the limitations of the base claims as outlined above.  
But the combination of Eberst, Cassel and Bourne fails to specify simulating performance each candidate sequence of tasks comprises determining whether a particular robotic device will collide with another robotic device while performing a particular task.
However McGee teaches simulating the performance of a sequence of tasks comprises determining whether a particular robotic device will collide with another robotic device while performing a particular task. (McGee, Para [0041] - - Determination steps to identify areas of potential collision between two robots performing tasks are performed in an offline/simulating mode.)
Eberst, Cassel, Bourne, and McGee are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel, and Bourne, and further incorporating identifying areas of potential collision between two robots performing tasks in an offline mode, as taught by McGee.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid damage from collisions by identifying areas of potential collision between two robots performing tasks in an offline mode, as suggested by McGee (Para [0005]).

Claim 15

But the combination of Eberst, Cassel and Bourne fails to specify simulating performance each candidate sequence of tasks comprises determining whether a particular robotic device will collide with another robotic device while performing a particular task.
However McGee teaches simulating the performance of a sequence of tasks comprises determining whether a particular robotic device will collide with another robotic device while performing a particular task. (McGee, Para [0041] - - Determination steps to identify areas of potential collision between two robots performing tasks are performed in an offline/simulating mode.)
Eberst, Cassel, Bourne, and McGee are analogous art because they are from the same field of endeavor.  They relate to manufacturing process planning systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above manufacturing process planning system, as taught by Eberst, Cassel, and Bourne, and further incorporating identifying areas of potential collision between two robots performing tasks in an offline mode, as taught by McGee.  
One of ordinary skill in the art would have been motivated to do this modification in order to avoid damage from collisions by identifying areas of potential collision between two robots performing tasks in an offline mode, as suggested by McGee (Para [0005]).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119